— Appeals from a decision of the Workers’ Compensation Board, filed March 31, 1981, as amended July 1, 1981 and February 9, 1982. The sole issue upon appeal is whether the board’s finding that the carrier’s conduct estopped it from raising lack of consent to settlement of claimant’s third-party action as a defense to future awards of compensation, is supported by substantial evidence. In this regard, a review of the record reveals that claimant’s attorney made several attempts to obtain the carrier’s consent, and after twice being told by the carrier’s representative that such consent was unnecessary in this case, settled claimant’s third-party action. With these circumstances prevailing, the board properly found that the carrier’s denials of the necessity for its consent estopped it from asserting the lack of such consent as a defense to a claim for further awards of compensation (Matter of Dalton v Journeymen, Plumbers & Apprentice Steamfitters of U. S. & Can., 22 AD2d 745). Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Kane, Main, Mikoll and Yesawich, Jr., JJ., concur.